Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
Claims
Claims 1-18 and 22 are pending with claims 1-17 withdrawn. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 8/9/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 11/22/2021.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 103

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2007/0116830) in view of Streiff et al. (US 4,956,186).
The claims are interpreted as being directed to a process.  If Applicant would like to specify limitations of a product then Applicant is advised to consider amending the method claims accordingly.
Regarding Claim 18, Prakash (‘830) teaches a process of making a sweetened dairy product (See Abs., Claims 1-2, 8, paras. 5, 14, 23 and 865.) comprising preparing a fermented dairy composition (See para. 865.) and a bacterial culture (See para. 865.); obtaining a milk composition comprising lactose (See paras. 23 and 865.), adding an intermediate composition comprising the at least one steviol glycoside (See Abs., and para. 865.), however, fails to expressly disclose adding a lactase enzyme.
Prakash (‘830) teaches the process of forming yogurt is well known to one of ordinary skill in the art with specific reference to and described by Streiff et al. (US 4,956,186) (See para. 865.).

    PNG
    media_image1.png
    131
    483
    media_image1.png
    Greyscale

Streiff (‘186) teaches a process of preparing yogurt by adding lactase enzyme to produce a reduced calorie yogurt (See Claims 1-2, 8, step (b).) and inoculating the product by adding a sufficient amount of a yogurt starter culture to the product, and allowing the mixture to incubate until the pH of the mixture is less than about 4.9 (See Claim 1.).
It would have been obvious at the time of filing to provide Prakash’s (‘830) process of making yogurt with lactase enzyme that is well known as taught by Streiff (‘186) and directed by Prakash (‘830) to produce a reduced calorie yogurt.
It would have been obvious to a person at the time of filing that Streiff’s (‘186) enzyme addition process would in combination with Prakash (‘830) teach the claimed process step, that are well known as explained by Prakash (‘830) and discussed above, as the underlying products are substantially similar and would result in a yogurt product that at least partially hydrolyzes the lactose.
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2007/0116830) in view of Streiff et al. (US 4,956,186) and Warin (WO 2014/114970)
Prakash (‘830) and Streiff (‘186) teach the process discussed above, however, fails to expressly teach wherein the fermented dairy composition is a strained fermented dairy composition, and further comprises the following subsequent step: separation of the fermented dairy composition to obtain a strained fermented dairy composition and an acid whey by-product.
It is well known that yogurt is strained and fermented.  Warin (‘970) teaches it being well known that yogurt, including yogurt as taught by Prakash (‘830) to be strained and fermented (See p. 1, paras. 1-2.).
ANSWERS TO APPLICANT’S ARGUMENTS
All previous rejections have been overcome by Applicant’s amendments.
Applicant broadened the claims by deleting the language at the end of Claim 18.
Applicant is advised to add back the deleted language.
The limitations of the amended/new claims are discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	November 23, 2021